In view of the circumstances disclosed by the evidence in this case, including the recital in the resolution adopted by the directors of the appellant corporation to the effect that it is for the best interests of the corporation that the lessee shall secure the rights and privileges of the lease, we are satisfied that there was a sufficient showing of benefit to appellant corporation to make its undertaking valid. We express no opinion on the question of burden of proof discussed in the opinion.
The application for a hearing in this matter after decision by the district court of appeal of the first appellate district, Division Two, is denied.
All the Justices concurred, except Wilbur, J., who was absent. *Page 521